

117 HR 5212 IH: Improving Oversight of Women Veterans’ Care Act of 2021
U.S. House of Representatives
2021-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5212IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2021Mr. Correa introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to require an annual report on veteran access to gender specific services under community care contracts, and for other purposes.1.Short titleThis Act may be cited as the Improving Oversight of Women Veterans’ Care Act of 2021.2.Annual report on veteran access to gender specific services under Department of Veterans Affairs community care contracts(a)In generalSubchapter III of chapter 17 of title 38, United States Code, is amended by adding at the end the following new section:1730D.Annual report on veteran access to gender specific services under community care contracts(a)In generalThe Secretary shall submit to the Committees on Veterans’ Affairs of the Senate and the House of Representatives an annual report on the access of women veterans to gender specific services under contracts, agreements, or other arrangements with non-Department medical providers entered into by the Secretary for the provision of hospital care or medical services to veterans. Such report shall include data and performance measures for the availability of gender specific services, including—(1)the average wait time between the veteran’s preferred appointment date and the date on which the appointment is completed;(2)the average driving time required for veterans to attend appointments; and(3)reasons why appointments could not be scheduled with non-Department medical providers.(b)Gender specific servicesIn this section, the term gender specific services means mammography, obstetric care, gynecological care, and such other services as the Secretary determines appropriate..(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1730C the following new item:1730D. Annual report on veteran access to gender specific services under community care contracts..3.Establishment of environment of care standards and inspections at Department of Veterans Affairs medical centers(a)In generalThe Secretary of Veterans Affairs shall establish a policy under which—(1)the environment of care standards and inspections at Department of Veterans Affairs medical centers include—(A)an alignment of the requirements for such standards and inspections with the women's health handbook of the Veterans Health Administration;(B)a requirement for the frequency of such inspections;(C)delineation of the roles and responsibilities of staff at the medical center who are responsible for compliance; and(D)the requirement that each medical center submit to the Secretary a report on the compliance of the medical center with the standards; and(2)for the purposes of the End of Year Hospital Star Rating, no medical center is eligible for a five-star rating as reported under the Strategic Analytics for Improvement and Learning Value Model unless it meets the environment of care standards.(b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives certification in writing that the policy required by subsection (a) has been finalized and disseminated to Department all medical centers.